Citation Nr: 1619858	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-27 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a heart disability to include ischemic heart disease. 

2.  Entitlement to a rating higher than 70 percent disabling for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	James McElfresh, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In April 2014, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

This case was remanded by the Board for further development in June 2014.  

The issue of entitlement to service connection for a heart disability to include ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

PTSD is not manifested by total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for a rating higher than 70 percent disabling for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2015)  

REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in August 2011, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran appeals the denial of a rating higher than 70 percent for PTSD.  His disability is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  

The General Rating Formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130.
 
A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
 
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.
 
In assessing the evidence of record, it is important to note that the global assessment of functioning score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

The evidence to include VA examinations, outpatient treatment notes and private treatment records, does not justify an evaluation higher than 70 percent disabling for the Veteran's service connected PTSD.  At most, the evidence establishes occupational and social impairment with deficiencies in most areas.  Total occupational and social impairment has not been shown.  

To that end, in March 2014, T. A., L.C.S.W., noted that he treated the Veteran for his PTSD and that his symptoms included hypervigilance, avoidance and emotional numbing.  He stated that the symptoms have caused past substance abuse, multiple divorces, an inability to maintain and keep stable employment and an inability to maintain healthy relationships with others.  

Collectively the April 2011, February 2013, and December 2014 VA examinations disclose that the Veteran was dressed appropriately, alert, coherent and cooperative.  There was no gross impairment of memory, and insight and judgment were adequate.  Thought process was appropriate.  Although he had signs of suspiciousness, there was no evidence of hallucinations or delusions.  The Veteran admitted to suicidal thoughts but without attempt.  

The April 2011 VA examiner found that the Veteran's PTSD was best described as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The above he stated was supported by symptoms of depressed mood, anxiety, suspiciousness, panic attacks and mild memory loss.  

The February 2013 VA examiner described the Veteran's PTSD as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.

The December 2014 VA examination disclosed PTSD symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, suicidal ideation, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  The December 2014 VA examiner found that the Veteran's disability resulted in occupational and social impairment with deficiencies in most areas.  

As shown, there is evidence of occupational and social impairment.  The evidence, however, is devoid of a showing of total occupational and social impairment.  While the Veteran reports that he does not get along with people and that he loses his temper, it is shown that he lives with his youngest sister and he reports a good relationship with her.  Although he has reported that he was unable to spend much time with his only daughter and that he has exposed her to his outbursts of anger, it appears that they have a relationship.  He has also reported being close to his second wife and called her his "best friend."  According to the Veteran, he spent Christmas and other holidays with her and her family.  The above demonstrates that he can maintain some relationships.  

While the Veteran is currently unemployed, the Board notes that the Veteran has expressed that his unemployment was not due primarily to the effects of his mental condition.  In December 2014, he stated that he quit work because of his broken neck and back.  The Board also notes that although there is a showing of an intermittent inability to perform activities of daily living, there is no showing of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others and/or any other symptoms of similar equivalence required for a total rating.

Furthermore, although an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period considered in this appeal the Veteran's global assessment of functioning score range from 48 to 62 which is indicative of moderate to serious symptoms.  In the view of the Board, the global assessment of functioning scores are consistent with symptoms due to PTSD and the assignment of no more than a 70 percent rating.
 
The Board finds that the Veteran has been competent and credible when reporting his symptoms during this time.  The Veteran is competent to report his symptoms and he has presented pertinent testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has also considered the lay statements of record which discuss the Veteran's social and occupational limitations.  The medical and lay evidence as well as the global assessment of functioning score, however, establish that there is occupational and social impairment with deficiencies in most areas.  The manifestations, even when assumed to be credible, preponderate against evidence of total occupational and social impairment.  Although the Veteran reports avoidance, anger, depressed mood, anxiety, sleep disturbance, and difficulty in establishing and maintaining effective work and social relationships during this period, such symptoms do not warrant a 100 percent evaluation when all the other manifestations are considered.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The most probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned rating is warranted and no more.  Accordingly, a rating higher than 70 percent for PTSD is denied.  
 
The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria.  The effects of his disability, including social and occupational limitations, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, while occupational limitations due to the Veteran's PTSD are shown by the record the Veteran has not contended that he is unemployable as a result of his service connected PTSD.  Rather, in April 2011 the Veteran reported he was employed as a group supervisor but they cut his pay and he had to quit.  The appellant contended that his unemployment was not due primarily to the effects of his mental condition.  In December 2014, he stated that he quit work because of his broken neck and back.  Consequently, there is no implicit claim of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


ORDER

Entitlement to a rating higher than 70 percent disabling for PTSD is denied.  
REMAND

The Veteran appeals the denial of service connection for a heart disability to include ischemic heart disease.  When this issue was previously before the Board, it was determined that further development was needed to include affording the Veteran a VA examination and obtaining an etiology opinion.  In December 2014, the Veteran was afforded a VA examination.  After examination and review of the record, the VA examiner opined that the Veteran's condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner noted that there appears to have been no evidence found of coronary artery disease or ischemic heart disease, and thus the Veteran does not have this cardiac diagnosis (he may have other cardiac conditions).  

Although the record shows that the Veteran does not have coronary artery disease or ischemic heart disease, examination disclosed diagnoses for supraventricular arrhythmia, valvular heart disease and hypertensive heart disease.  The VA examiner, however, did not address these diagnoses in rendering his opinion.  Rather, he concentrated on the Veteran's lack of coronary artery disease or ischemic heart disease diagnoses.  As the evidence shows that the Veteran has a heart disability to include the diagnoses of supraventricular arrhythmia, valvular heart disease and hypertensive heart disease, an opinion is still needed addressing whether these heart disabilities are related to service.  

A Board remand confers upon the appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the remand directives of June 2014 were not completely followed, the RO is again requested to comply with the Board's remand directives, as stated below:

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the December 2014 VA examiner (or a similarly situated examiner). Following a review of the Veteran's entire electronic claims folder, as to each and every heart disorder diagnosed in the record to include supraventricular arrhythmia, valvular heart disease and hypertensive heart disease, the VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability is related to service to include herbicide exposure.  A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If additional examination is required in order to enter an opinion, such examination should be scheduled.

2. The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3. Thereafter, the AOJ should readjudicate the claim.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


